Title: To James Madison from William Lee, 23 January 1816
From: Lee, William
To: Madison, James


                    
                        
                            Sir.
                        
                        
                            Bordeaux
                            Jany 23. 1816
                        
                    
                    Mr Espie, the President of the College at St Foy in this department, has sent me the packet accompanying this, to be forwarded to you. He has the reputation of a man of great science, and litterature, and being a great admirer of our institutions, he intends I am told dedicating one of his works to you. If you should think proper to reply to his letter, I will take care that it reaches him. With great respect and attachment I have the honor to be your very humble Servant
                    
                        
                            Wm Lee
                        
                    
                